DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 15-22, 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (WO 2009/124627). The US PG Pub US 2011/00370227 is being used as a direct English translation of WO 2009/124627, since no English translation was available at the time of the office action. As a result, no English translation will be supplied.

Regarding Claims 15-18, 22, 24-27, applicant claims:

    PNG
    media_image1.png
    249
    270
    media_image1.png
    Greyscale

	Stoessel teaches a compound represented by Formula 3 (paragraph 28):


    PNG
    media_image2.png
    224
    399
    media_image2.png
    Greyscale

The finite set of options for R1 and R are independently viewed as functionally equivalent substituents fully expected to function in a similar capacity resulting in obvious variants of generic Formula 3.
A variant of Formula 3 reads on applicants’ Formula 1 wherein R1 can be heteroaromatic (paragraph 38) which includes a 1,3,5-triazine group (paragraph 25);  R can be an aromatic group which include phenyl (paragraph 25); Y can be C(R1)2 or NR1 (paragraph 30). 
The office notes that the above variant also reads on applicants’ Formula 12 wherein R1  is phenyl (paragraph 38); two of R2 = 1,3,5-triazine group (includes substituent R = phenyl) (paragraph 25); remaining R2 = H; Y can be C(R1)2 or NR1 (paragraph 30).
	  It would have been obvious to one of ordinary skill in the art at the time of the invention to have variety of derivatives of Formula 3 which would have include applicants' Formula 1 as defines above, absent unexpected results (per claims 16-18).
Formula 3 (as defined above) can be used in an electronic device (per claim 26) including an organic electroluminescent device (per claim 27) (paragraph 61) as a matrix material (per claim 22). The device further contains a phosphorescent dopant (paragraph 61) (per claim 24).
Formula 3 (as defined above) can be a mixture (paragraph 61) (per claims 24) or combined with a solvent (paragraph 62) (per claim 25).

Regarding Claims 19-21, Applicant claims: 

    PNG
    media_image3.png
    269
    864
    media_image3.png
    Greyscale

Stoessel teaches a compound represented by Formula 2 (paragraph 28):

    PNG
    media_image4.png
    284
    398
    media_image4.png
    Greyscale

The finite set of options for R1 and R are independently viewed as functionally equivalent substituents fully expected to function in a similar capacity resulting in obvious variants of generic Formula 2 and obvious variants of generic Formula 3.
A variant of Formula 3 reads on applicants’ Formula 17, 25 and 31 wherein the R1 groups on the heterocyclic Y containing core can be heteroaromatic (paragraph 38) which includes a 1,3,5-triazine group (paragraph 25);  R can be an aromatic group which include phenyl (paragraph 25); Y can be C(R1)2 (paragraph 30); R1 = Me (alkyl) (paragraph 17). The pendant R1 are the geminal position can be an aromatic group which include phenyl (paragraph 25).
	  It would have been obvious to one of ordinary skill in the art at the time of the invention to have variety of derivatives of Formula 2 which would have include applicants' Formula 17, 25 and 31  as defines above, absent unexpected results (per claims 19-21).
Allowable Subject Matter
Claims 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show the matrix material as hole transporting (per claim 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY D CLARK/Primary Examiner, Art Unit 1786